                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:19-MC-00002-KDB-DSC


 DALE DOROW et. al.,                               )
                                                   )
                  Petitioner,                      )
                                                   )                   ORDER
 v.                                                )
                                                   )
 PHILIPS MEDICAL SYSTEMS                           )
 NEDERLAND, B.V. et. al.,                          )
                                                   )
                 Respondents.                      )



       THIS MATTER is before the Court on “Respondent’s Motion to Transfer Petitioner’s

Motion to Quash” (document 15) and the parties’ briefs and exhibits.

       The Court has carefully considered the record, the authorities and the parties’ arguments.

The underlying action has been pending in the Northern District of Georgia since July 2017. This

Court concludes that the relief sought by Petitioners’ Motion to Quash will impact that Court’s

management of the underlying litigation and may impact evidentiary rulings. For those and the

other reasons set forth in Respondent’s briefs, the Motion to Transfer is granted.

       The Clerk is directed to transfer this matter to the United States District Court for the

Northern District of Georgia.

       The Clerk is further directed to send copies of this Order to counsel for the parties,

including but not limited to moving counsel, and to the Honorable Kenneth D. Bell.

       SO ORDERED.
                                    Signed: July 9, 2019
